COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Vislanda Fraga-Mauricio v. The State of Texas

Appellate case numbers:     01-18-00617-CR, 01-18-00618-CR, 01-18-00619-CR

Trial court case number:    CR-2017-04223-C, CR-06431-C, CR-2017-06433-C

Trial court:                County Criminal Court No. 3 of Denton County

         Appellant, Vislanda Fraga-Mauricio, was convicted of the misdemeanor offenses
of interference with public duties, criminal trespass, and unlawful restraint. In each case,
the trial court found that appellant was indigent and appointed David Wacker to represent
appellant on appeal. In this Court in No. 01-18-00617-CR and No. 01-18-00619-CR,
counsel has filed a motion to withdraw with a brief concluding that the appeals are
frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). In No. 01-18-00618-CR,
counsel has filed a brief on the merits on appellant’s behalf.
       On July 15, 2019, the State notified the Clerk of this Court that “[a]ppellant’s
counsel passed away on July 9, 2019.” Therefore, it appears that appellant currently is
not represented by counsel in these appeals. Accordingly, we abate the appeals and
remand the cases to the trial court to appoint substitute counsel to represent appellant on
appeal. See TEX. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04; see generally In re
Schulman, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (explaining counsel’s
continuing responsibilities until Anders motion to withdraw is granted).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
substitute counsel’s name, State Bar number, and contact information; and any trial court
order, findings or recommendations with this Court no later than 30 days from the date of
this order.
       The appeals are abated, treated as closed cases, and removed from this Court’s
active docket.
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually    Acting for the Court


Date: ___July 30, 2019_____